DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1-5 and 7-12 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a telephone communication with Peter Thompson (Reg. No. 77540) on March 01, 2021.			The application has been amended as follows: 	
					
In the Claims:	
Withdrawn Claims 13-19 are canceled without traverse.

In Claim 7, line 1, after “claim”, “1” has been replaced with --2--.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Basker et al. (US 2016/0284709 A1). Basker et al. does not teach or suggest fairly, either singularly or in combination performing a planarization process on an excess portion of the grown second .						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record is considered pertinent to Applicant’s disclosure: Cheng et al. (US 2009/0256185 A1), Chan et al. (US 2014/0299882 A1), and Guillorn et al. (US 2017/0062436 A1).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DAVID CHEN/Primary Examiner, Art Unit 2815